Exhibit 99.1 NEWS RELEASE 1500 West University Parkway, Sarasota, FL 34243•(941) 362-1200 FOR IMMEDIATE RELEASE Sun Hydraulics Reports Fourth Quarter 2016 Results and Announces Shared Distribution Sarasota, FL, February 27, 2017 — Sun Hydraulics Corporation (NASDAQ:SNHY) (“Sun” or the “Company”), a global industrial technology leader that develops and manufactures solutions for both the hydraulics and electronics markets, today reported financial results for the fourth quarter and full year 2016.The results include Enovation Controls since its acquisition on December 5, 2016.Additionally, the Board of Directors authorized a $1.3 million shared distribution.
